MEMORANDUM **
Luis Carlos Leon-Leon appeals from his 24-month sentence imposed following his guilty plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2). Leon-Leon contends that pursuant to Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), his Sixth Amendment rights were violated by the district court’s factual determinations necessary to support the enhancements applied to his sentencing guideline calculation.
When Leon-Leon entered into the plea agreement with the government, he waived his right to appeal from the court’s entry of judgment and the imposition of a sen*914tence provided that the sentence was consistent with his plea agreement. Because Leon-Leon was sentenced to a range within the plea agreement, his appeal waiver is enforceable and deprives us of jurisdiction. See United States v. Cardenas, 405 F.3d 1046,1048 (9th Cir.2005).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.